Citation Nr: 1810888	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gynecological disorder manifested by an abnormal Pap smear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Air Force from July 1999 to June 2007.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This appeal was subsequently remanded for additional claim development in May 2016 and August 2017, and has now been returned the Board for further adjudication.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.


FINDING OF FACT

The Veteran does not have a gynecological disorder manifested by an abnormal Pap smear.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gynecological disorder manifested by an abnormal Pap smear have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

At the Veteran's February 2016 Board hearing she explained that she had an abnormal Pap smear during her active duty service but that all subsequent Pap smears had been clear.  A review of the Veteran's service treatment records reveals that in July 2000, the Veteran was seen for herpes simplex and condyloma.  She underwent cryotherapy and it was noted that she had vaginal warts.  In September 2000, three additional condyloma lesions were shown on examination.  November 2000 HIV testing was negative.  The Veteran subsequently became pregnant and gave birth in June 2001.  In October 2001, evidence of the presence of the Papilloma virus was shown on testing (abnormal Pap smear).  In November 2005, it was noted that the Veteran had the human Papilloma virus (HPV).  In June 2006, it was indicated that the Veteran had new venereal warts.  A pelvic examination with cervical Pap smear was normal.  

The Veteran's post-service medical evidence, including a June 2015 examination, reflected normal findings.  The examiner indicated that the prior diagnoses of HPV, condyloma, and warts had resolved.  The June 2015 examiner noted that the Veteran was currently asymptomatic from a gynecological standpoint.  

A supplemental opinion addressing whether any of the Veteran's previously diagnosed gynecological disorders are recurrent was requested and provided in September 2016.  Although that examiner opined that the Veteran's initially diagnosed gynecological disorders were incurred in service, he found that it was less likely than not that the Veteran had recurrent herpes, HPV, condyloma, and genital warts.  In support of this conclusion he noted that all post-service gynecological cytology reports were negative for reinfection with HPV and that there were no subsequent reports of other viral lesions, condyloma, or warts.  The same examiner provided a clarifying opinion in April 2017 stating that there is credible documentation of the Veteran being evaluated for the gynecological conditions discussed above in her service treatment records.  The examiner then provided a positive etiology opinion relating the Veteran's gynecological conditions to her active duty service.

As stated above, this appeal was remanded in August 2017; the basis of the remand was to procure a clarifying etiology opinion addressing whether the Veteran's in-service gynecological conditions are recurrent in nature, and whether she currently has a recurrent gynecological condition, or no longer has the gynecological conditions she was diagnosed with during active duty service.  A negative etiology opinion was provided.  The examiner explained that there was no medical evidence of recurrent herpes, HPV, condyloma, or warts, that the HPV virus is cleared in healthy young women under the age of 40 within one year and that this was the case with the Veteran, as demonstrated by her subsequent normal Pap smears.  The examiner opined that it was more likely than not that the Veteran's in-service gynecological conditions had undergone permanent resolution without recurrence.  The examiner based his rationale on the Veteran's relevant gynecological notes, history, test results, and a review of current medical literature.  The examiner also opined that it was less likely as not that the Veteran has recurrent herpes, HPV, condyloma, or warts, because after the initial diagnosis there were no documentation of further lesions or abnormal cytology reports contained in the Veteran's service treatment records, and post-service cytology reports were all negative for reinfection with HPV, and do not contain any documentation of viral lesion, condyloma, or warts.  The Board finds that the August 2017 etiology opinion is probative because it is based on a thorough review of the claims file, the Veteran's relevant medical history, and relevant medical literature.

Accordingly, as there is insufficient evidence that the Veteran has had a gynecological disorder to include HPV, herpes, condyloma, or warts at any point during the appeal period, the Board finds that the criteria for entitlement to service connection have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


ORDER

Entitlement to service connection for a gynecological disorder manifested by an abnormal Pap smear is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


